Citation Nr: 1313764	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  09-42 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1945 to October 1945.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO found there was no new and material evidence to reopen the claim.  

In January 2013, the Board reopened the claim for service connection for a heart disability and remanded the claim for a VA examination.  The examination was completed in March 2013.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

Documents uploaded to Virtual VA show that the Veteran is currently receiving Social Security Administration (SSA) benefits and that he originally applied for such benefits in 1982 after his initial heart attack.  Such records are not currently in either the paper or electronic file.  Thus, on remand all SSA records should be requested and associated with the file.  A negative reply is requested if the records are unavailable and the Veteran should be notified.  38 C.F.R. § 3.159(e)(1) (2012).  The duty to assist requires that such records must be requested where they may be relevant to the issues on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1320-23 (Fed. Cir. 2010).  

Additionally, the March 2013 VA examination report and other recent VA records indicate the Veteran was treated for heart problems at University of Chicago.  With any assistance from the Veteran, please request these records.  

Finally, if any new records received and are determined to be pertinent to the etiology of the Veteran's currently diagnosed heart disabilities, please return the file to the March 2013 VA examiner for an updated opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. With any necessary assistance from the Veteran, request records from the University of Chicago.  If the records are unavailable, a negative reply is requested and should be added to the file.  Notice to the Veteran regarding the same must be in accordance with 38 C.F.R. § 3.159(e)(1).  

2. Request SSA records and associate them with the file. If the records are unavailable, a negative reply is requested and should be added to the file.  Notice to the Veteran regarding the same must be in accordance with 38 C.F.R. § 3.159(e)(1).  

3. Ensure that all updated VA records are associated with file.  

4. After completing all of the development action requested above, review any newly received records.  If any newer records are determined to be pertinent to the etiology of the Veteran's currently diagnosed heart disabilities, please return the file to the March 2013 VA examiner for an updated opinion.  

5. Re-adjudicate the claim for service connection for a heart disability.  If the decision remains in any way adverse to the Veteran, provide him with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

